PER CURIAM.
By petition and cross-petition for a writ of certiorari, we have for review an Order of the Florida Industrial Commission entered January 7, 1969.
We find that oral argument would serve no useful purpose and it is therefore dis*194pensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
Our consideration of the petition and cross-petition, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petition and cross-petition are, therefore, denied.
ERVIN, C. J., and ROBERTS, DREW, ADKINS and BOYD, JJ., concur.